Case 2:19-cv-00150-JRG-RSP Document 19-1 Filed 08/03/20 Page 1 of 6 PageID #: 186



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

  UNILOC 2017 LLC                                   §
                                                    §
           v.                                       §
                                                    §         Case No. 2:19-CV-150-JRG-RSP
  KIK INTERACTIVE, INC.                             §
                                                    §

                           [PROPOSED] DOCKET CONTROL ORDER

           In accordance with the scheduling conference held in this case, it is hereby ORDERED

  that the following schedule of deadlines is in effect until further order of this Court:

      July 12, 2021            *Jury Selection – 9:00 a.m. in Marshall, Texas

      June 14, 2021            * If a juror questionnaire is to be used, an editable (in Microsoft Word
                               format) questionnaire shall be jointly submitted to the Deputy Clerk
                               in Charge by this date.1

      June 7, 2021             *Pretrial Conference – 9:00 a.m. in Marshall, Texas before Judge
                               Rodney Gilstrap

      June 1, 2021             *Notify Court of Agreements Reached During Meet and Confer

                               The parties are ordered to meet and confer on any outstanding
                               objections or motions in limine. The parties shall advise the Court of
                               any agreements reached no later than 1:00 p.m. three (3) business
                               days before the pretrial conference.

      June 1, 2021             *File Joint Pretrial Order, Joint Proposed Jury Instructions, Joint
                               Proposed Verdict Form, Responses to Motions in Limine, Updated
                               Exhibit Lists, Updated Witness Lists, and Updated Deposition
                               Designations




  1
   The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in
  Advance of Voir Dire.
Case 2:19-cv-00150-JRG-RSP Document 19-1 Filed 08/03/20 Page 2 of 6 PageID #: 187




      May 24, 2021            *File Notice of Request for Daily Transcript or Real Time Reporting.

                              If a daily transcript or real time reporting of court proceedings is
                              requested for trial, the party or parties making said request shall file
                              a notice with the Court and e-mail the Court Reporter, Shelly
                              Holmes, at shelly_holmes@txed.uscourts.gov.

      May 17, 2021            File Motions in Limine

                              The parties shall limit their motions in limine to issues that if
                              improperly introduced at trial would be so prejudicial that the Court
                              could not alleviate the prejudice by giving appropriate instructions to
                              the jury.

      May 17, 2021            Serve Objections to Rebuttal Pretrial Disclosures

      May 10, 2021            Serve Objections to Pretrial Disclosures; and Serve Rebuttal Pretrial
                              Disclosures

      April 26, 2021          Serve Pretrial Disclosures (Witness List, Deposition Designations,
                              and Exhibit List) by the Party with the Burden of Proof

      April 19, 2021          *Response to Dispositive Motions (including Daubert Motions).
                              Responses to dispositive motions that were filed prior to the
                              dispositive motion deadline, including Daubert Motions, shall be due
                              in accordance with Local Rule CV-7(e), not to exceed the deadline
                              as set forth in this Docket Control Order.2 Motions for Summary
                              Judgment shall comply with Local Rule CV-56.

      April 5, 2021           *File Motions to Strike Expert Testimony (including Daubert
                              Motions)

                              No motion to strike expert testimony (including a Daubert motion)
                              may be filed after this date without leave of the Court.




  2
    The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to
  oppose a motion in the manner prescribed herein creates a presumption that the party does not
  controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
  If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive
  Motions, the deadline for Response to Dispositive Motions controls.



                                                  -2-
Case 2:19-cv-00150-JRG-RSP Document 19-1 Filed 08/03/20 Page 3 of 6 PageID #: 188




   April 5, 2021        *File Dispositive Motions

                        No dispositive motion may be filed after this date without leave of
                        the Court.

                        Motions shall comply with Local Rule CV-56 and Local Rule CV-7.
                        Motions to extend page limits will only be granted in exceptional
                        circumstances. Exceptional circumstances require more than
                        agreement among the parties.

   March 29, 2021       Deadline to Complete Expert Discovery

   March 15, 2021       Serve Disclosures for Rebuttal Expert Witnesses

   February 22, 2021    Deadline to Complete Fact Discovery and File Motions to Compel
                        Discovery

   February 22, 2021    Serve Disclosures for Expert Witnesses by the Party with the Burden
                        of Proof

   February 22, 2021    Defendants shall serve a Final Election of Asserted Prior Art, which
                        shall identify no more than six asserted prior art references per patent
                        from among the twelve prior art references previously identified for
                        that particular patent and no more than a total of 20 references.

   February 10, 2021    Comply with P.R. 3-7 (Opinion of Counsel Defenses)

   January 25, 2021     Plaintiff shall serve a Final Election of Asserted Claims, which shall
                        identify no more than five asserted claims per patent from among
                        the ten previously identified claims and no more than a total of 16
                        claims.

   January 20, 2021     *Claim Construction Hearing – 9:00 a.m. in Marshall, Texas before
                        Judge Rodney Gilstrap

   January 6, 2021      *Comply with P.R. 4-5(d) (Joint Claim Construction Chart)

   December 30, 2020    *Comply with P.R. 4-5(c) (Reply Claim Construction Brief)

   December 23, 2020    Comply with P.R. 4-5(b) (Responsive Claim Construction Brief)

   December 9, 2020     Comply with P.R. 4-5(a) (Opening Claim Construction Brief) and
                        Submit Technical Tutorials (if any)

                        Good cause must be shown to submit technical tutorials after the
                        deadline to comply with P.R. 4-5(a).




                                           -3-
Case 2:19-cv-00150-JRG-RSP Document 19-1 Filed 08/03/20 Page 4 of 6 PageID #: 189




      December 9, 2020      Deadline to Substantially Complete Document Production and
                            Exchange Privilege Logs

                            Counsel are expected to make good faith efforts to produce all
                            required documents as soon as they are available and not wait until
                            the substantial completion deadline.

      December 9, 2020      Defendants shall serve a Preliminary Election of Asserted Prior Art,
                            which shall assert no more than twelve prior art references against
                            each patent and not more than a total of 40 references.

      November 25, 2020     Comply with P.R. 4-4 (Deadline to Complete Claim Construction
                            Discovery)

      November 25, 2020     Plaintiff shall serve a Preliminary Election of Asserted Claims, which
                            shall assert no more than ten claims from each patent and not more
                            than a total of 32 claims.

      November 18, 2020     File Response to Amended Pleadings

      November 4, 2020      *File Amended Pleadings

                            It is not necessary to seek leave of Court to amend pleadings prior to
                            this deadline unless the amendment seeks to assert additional patents.

      October 28, 2020      Comply with P.R. 4-3 (Joint Claim Construction Statement)

      October 7, 2020       Comply with P.R. 4-2 (Exchange Preliminary Claim Constructions)

      September 16, 2020    Comply with P.R. 4-1 (Exchange Proposed Claim Terms)

      August 31, 2020       Comply with Standing Order Regarding Subject-Matter Eligibility
                            Contentions3

      August 31, 2020       Comply with P.R. 3-3 & 3-4 (Invalidity Contentions)

      August 10, 2020       *File Proposed Protective Order and Comply with Paragraphs 1 & 3
                            of the Discovery Order (Initial and Additional Disclosures)

                            The Proposed Protective Order shall be filed as a separate motion
                            with the caption indicating whether or not the proposed order is
                            opposed in any part.


  3
   _http://www.txed.uscourts.gov/sites/default/files/judgeFiles/EDTX%20Standing%20Order%20
  Re%20Subject%20Matter%20Eligibility%20Contentions%20.pdf             [https://perma.cc/RQN2-
  YU5P]



                                               -4-
Case 2:19-cv-00150-JRG-RSP Document 19-1 Filed 08/03/20 Page 5 of 6 PageID #: 190




   August 3, 2020              *File Proposed Docket Control Order and Proposed Discovery Order

                               The Proposed Docket Control Order and Proposed Discovery Order
                               shall be filed as separate motions with the caption indicating whether
                               or not the proposed order is opposed in any part.

   July 27, 2020               Join Additional Parties

   July 6, 2020                Comply with P.R. 3-1 & 3-2 (Infringement Contentions)
  (*) indicates a deadline that cannot be changed without showing good cause. Good cause is
  not shown merely by indicating that the parties agree that the deadline should be changed.

                                 ADDITIONAL REQUIREMENTS

          Mediation: While certain cases may benefit from mediation, such may not be appropriate
  for every case. The Court finds that the Parties are best suited to evaluate whether mediation will
  benefit the case after the issuance of the Court’s claim construction order. Accordingly, the Court
  ORDERS the Parties to file a Joint Notice indicating whether the case should be referred for
  mediation within fourteen days of the issuance of the Court’s claim construction order. As a
  part of such Joint Notice, the Parties should indicate whether they have a mutually agreeable
  mediator for the Court to consider. If the Parties disagree about whether mediation is appropriate,
  the Parties should set forth a brief statement of their competing positions in the Joint Notice.

          Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
  Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
  the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
  exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
  must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
  business days after briefing has completed. For expert-related motions, complete digital copies of
  the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash drive
  to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
  than the dispositive motion deadline.

          Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
  include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
  the local rules’ normal page limits.

          Motions for Continuance: The following excuses will not warrant a continuance nor
  justify a failure to comply with the discovery deadline:

  (a)    The fact that there are motions for summary judgment or motions to dismiss pending;

  (b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
         unless the other setting was made prior to the date of this order or was made as a special
         provision for the parties in the other case;




                                                  -5-
Case 2:19-cv-00150-JRG-RSP Document 19-1 Filed 08/03/20 Page 6 of 6 PageID #: 191



  (c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
         was impossible to complete discovery despite their good faith effort to do so.

         Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
  the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
  include a proposed order that lists all of the remaining dates in one column (as above) and the
  proposed changes to each date in an additional adjacent column (if there is no change for a date
  the proposed date column should remain blank or indicate that it is unchanged). In other words,
  the DCO in the proposed order should be complete such that one can clearly see all the remaining
  deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
  version of the DCO.

         Proposed DCO: The Parties’ Proposed DCO should also follow the format described
  above under “Amendments to the Docket Control Order (‘DCO’).”

          Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial Order,
  the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The Plaintiff
  shall also specify the nature of each theory of infringement, including under which subsections of
  35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided infringement or
  infringement under the doctrine of equivalents. Each Defendant shall indicate the nature of each
  theory of invalidity, including invalidity for anticipation, obviousness, subject-matter eligibility,
  written description, enablement, or any other basis for invalidity. The Defendant shall also specify
  each prior art reference or combination of references upon which the Defendant shall rely at trial,
  with respect to each theory of invalidity. The contentions of the Parties may not be amended,
  supplemented, or dropped without leave of the Court based upon a showing of good cause.




                                                   -6-
